Citation Nr: 0309970	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  94-40 948	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, 
including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1990 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claims for service connection for 
diabetes mellitus, hypertension, a right ankle disability, 
a psychiatric disorder to include PTSD, and substance abuse.  
The RO also denied his claim for a permanent and total 
disability rating for pension purposes.

A hearing was held at the RO in August 1993 before a local 
hearing officer.  The veteran also had another hearing at the 
RO in November 1997, but before a Member of the Board 
(Veterans Law Judge).

During his November 1997 hearing, the veteran withdrew his 
appeal regarding the claim for service connection for 
substance abuse.  The Board found that the transcript of that 
hearing met the legal requirement for a valid withdrawal.  
38 C.F.R. § 20.204 (2002).

In an August 1998 decision, the Board denied the claims for 
service connection for diabetes mellitus, hypertension, and a 
right ankle disability.  The Board remanded the claims for 
service connection for a psychiatric disorder, to include 
PTSD, and for a skin disorder, and for a permanent and total 
disability rating for pension purposes for further 
development.

In a January 2003 RO decision, entitlement to pension was 
granted.  




REMAND

The Board shall decide an appeal only after giving the 
appellant an opportunity for a hearing.  38 U.S.C.A. §§ 7105, 
7107 (West 2002).  The Veterans Law Judge who conducts the 
hearing shall participate in making the final determination 
of the claim.  38 C.F.R. § 20.707 (2002).

In November 1997, the veteran appeared and testified at a 
personal hearing before a traveling Member of the Board 
(Veterans Law Judge) who is no longer employed at the Board.  
The case has accordingly been reassigned, but the veteran has 
not been notified of the opportunity to attend another 
hearing.  Accordingly, the veteran should be provided an 
opportunity to attend another hearing.

The claims hereby are REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing at the RO before a Veterans Law 
Judge at the soonest available 
opportunity, with notice provided to both 
the veteran and his representative.  
Unless the veteran indicates, preferably 
in a signed statement, that he does not 
want another travel Board hearing, his 
hearing should be held and the claims 
file thereafter returned to the Board in 
accordance with current appellate 
procedures.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



